THE BANCORP, INC.
409 Silverside Road
Wilmington, DE 19809






, 2009






To the investors in The Bancorp,
Inc.’s 1999 private placement




RE: Investor Rights Agreement dated as of October 13, 1999



Dear Bancorp, Inc. stockholder:




     You are receiving this letter because you hold shares of common stock of
The Bancorp, Inc. (the “Company”) that you purchased in the Company’s 1999
private placement. In connection with your purchase, you became a party to the
Investor Rights Agreement dated as of October 13, 1999 (the “Agreement”). At the
time the Agreement was entered into, the Company was not publicly traded on a
securities exchange, it did not file documents with the Securities and Exchange
Commission, and the shares you purchased were restricted and thus very difficult
to sell or transfer. The Agreement was established in order to provide you with
liquidity for your investment.

     The Company has now been traded on the NASDAQ Global Select Market
(formerly the NASDAQ National Market) for almost 5 years and it has filed
reports with the Securities and Exchange Commission that entire time. Because
shares of the Company’s common stock are now actively traded, and you have held
them for almost a decade, the shares may be freely traded and you don’t require
the rights and protections afforded to you by the Agreement.

     Accordingly, we respectfully request your consent to the following
amendment that will set a termination date for the Agreement. Upon obtaining the
required approval, Article 8 of the Agreement will be amended by adding the
following Section 8.9:

8.9      Termination. This Agreement and all rights hereunder shall terminate
and no longer be of any force or effect at 5:00 p.m. on July 15, 2009.  

     The Agreement provides that it may be amended by obtaining consents in
writing from investors holding a majority of the “Investor Shares” then
outstanding. Any shares purchased in the 1999 offering that have been sold, had
the restrictive legend removed or

--------------------------------------------------------------------------------

have otherwise changed record ownership, are no longer deemed to be “Investor
Shares.” Accordingly, in order for this amendment and termination to be
approved, the Company must obtain consents in writing from the small number of
stockholders that still hold “Investor Shares,” of which you are one.

     On behalf of The Bancorp, Inc., I thank you for your past and continued
support of our company.



Very truly yours,






Betsy Z. Cohen, Vice Chairman and Chief
Executive Officer of The Bancorp, Inc.






AGREED to and ACCEPTED this
___ day of , 2009






By:
Name:
Title:




--------------------------------------------------------------------------------